[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 23, 2009
                               No. 08-16557                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D.C. Docket No. 02-00450-CR-T-24-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JULIAN DELEON MONROE,
a.k.a. Julu,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 23, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Julian Deleon Monroe appeals the district court’s denial of his pro se 18
U.S.C. § 3582(c)(2) motion. In August 2003, Monroe pleaded guilty to possession

with intent to distribute cocaine base, 21 U.S.C. § 841 (a)(1) and (b)(1)(B)(iii). At

the original sentencing hearing, the district court found that Monroe was a career

offender, but noted that his total offense level - 31 - would be the same under either

the drug quantity guideline, U.S.S.G. § 2D1.1(c), or the career offender guideline,

§4B1.1(b). The court sentenced Monroe to 188 months’ imprisonment.

      In 2008, Monroe filed the present § 3582(c)(2) motion, requesting a sentence

reduction based on Amendment 706 to the Sentencing Guidelines. The district

court noted that, although Amendment 706 reduced Monroe’s total offense level

under § 2D1.1(c) from 31 to 29, it did not have any effect on Monroe’s § 4B1.1(b)

offense level, which remained at 31. Therefore, the district court concluded that

Amendment 706 did not have the effect of lowering Monroe’s guideline range, and

denied his § 3582(c)(2) motion. Monroe now appeals, arguing that he was

originally sentenced under the drug quantity guideline, and, therefore, is eligible

for a sentence reduction based on Amendment 706.

      We “review de novo a district court’s conclusions regarding the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008).

      Section 3582(c)(2) gives federal courts the authority to consider reducing the



                                           2
sentence “of a defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” A district court must follow a two-step process in ruling on a

§ 3582(c)(2) motion. United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

First, the court must recalculate the defendant’s sentence “by “substituting the

amended guideline range for the originally applied guideline range, and then using

that new base offense level to determine what ultimate sentence it would have

imposed.” Id. In other words, the court “shall determine the amended guideline

range that would have been applicable to the defendant if the amendment(s) . . .

had been in effect at the time that the defendant was sentenced.” U.S.S.G.

§ 1B1.10(b)(1) (Supp. May 1, 2008). Under the second step, the court must decide

whether to retain the original sentence or to resentence the defendant under the

amended guideline range. Id. at 781.

      A career offender’s base offense level is determined by using either the

offense level which would ordinarily apply under Chapters 2 and 3, or, if it results

in a higher offense level, the table in § 4B1.1(b). U.S.S.G. § 4B1.1(b) (emphasis

added). Thus, where, as here, a defendant’s offense level would be the same,

sentencing under Chapters 2 and 3 is contemplated.

      In United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), we held that



                                          3
defendants who were originally sentenced under § 4B1.1(b)'s career offender table

were not eligible for § 3582(c)(2) relief because their guideline ranges were not

based on the drug quantity offense levels which had been lowered by Amendment

706. Moore, 541 F.3d at 1327-29. The Moore decision, however, did not address

the applicability of Amendment 706 to a career offender who was originally

sentenced based on the drug quantity guideline.

      In this case, Monroe was originally sentenced as a career offender, but his

base offense level was determined under § 2D1.1(c) because application of

§ 4B1.1(b) did not result in a higher offense level. Because of Monroe’s status as a

career offender, the district court, in determining whether Amendment 706 reduced

Monroe’s guideline range, was required to consider not only whether the

amendment reduced his drug quantity base offense level, but also whether

§ 4B1.1(b) produced a higher offense level than his amended drug quantity offense

level. Amendment 706 reduced Monroe’s drug quantity base offense level from 34

to 32, but did not affect his career offender offense level, which remained at 34.

Therefore, Amendment 706 did not have the effect of reducing Monroe’s guideline

range. Accordingly, the district court did not err in denying Monroe’s § 3582(c)(2)

motion.

      AFFIRMED.



                                          4